Citation Nr: 0503517	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-14 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 20 percent 
for chronic fatigue syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to September 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which granted service connection for chronic fatigue syndrome 
and assigned an initial 20 percent rating.  In addition, the 
RO denied service connection for an eye disability, 
gastroesophageal reflux disease, and PTSD.

The issue of service connection for an eye disability is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Gastroesophageal reflux disease was not shown in service 
or for many years thereafter, and the record contains no 
probative evidence which relates the current gastroesophageal 
reflux disorder to the veteran's active service, any incident 
therein, or any undiagnosed illness.

2.  The veteran does not currently have PTSD.

3.  The veteran's chronic fatigue syndrome is manifested by 
complaints such as joint pain and fatigue, which are not 
shown to restrict routine daily activities by 50 to 75 
percent of the pre-illness level or produce periods of 
incapacitation of at least four weeks total duration per 
year.




CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disease was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in service in the Southwest Asia theater of 
operations during the Gulf War.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

3.  The criteria for an initial rating in excess of 20 
percent for chronic fatigue syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.88b, 
Diagnostic Code 6354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA), with respect to the claims 
adjudicated in this decision.  In a January 2002 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  

The veteran has also been afforded VA medical examinations in 
connection with his claims.  The Board finds that an 
additional medical examination is not necessary to make a 
decision on the claims adjudicated in this decision.  Under 
the VCAA, an examination or opinion is "necessary" if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004); see also Duenas v. Principi, No. 03-
1251 (U.S. Vet. App. Dec. 15, 2004) (per curiam).  

As set forth in more detail below, the evidence shows that 
the veteran does not currently have PTSD.  In addition, the 
service medical and personnel records are entirely negative 
for any indication of PTSD, an in-service stressor, GERD, or 
any symptoms referable to GERD.  Finally, the Board finds 
that the record contains no indication that the veteran's 
claimed PTSD or GERD is associated with his active service, 
any event therein, or any service-connected disability.  The 
veteran has submitted no specific evidence or argument on 
these issues, nor has he contended that his symptoms have 
been present since service.  Absent such evidence, another VA 
medical examination is not necessary.  Id.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of chronic fatigue syndrome, an eye 
disability, gastroesophageal reflux disorder, or a 
psychiatric disorder, including PTSD.  

In September 1992, the veteran submitted an application for 
VA compensation benefits seeking service connection for 
several disabilities.  His application, however, is entirely 
negative for notations of chronic fatigue syndrome, an eye 
disability, gastroesophageal reflux disorder, or a 
psychiatric disorder, including PTSD.

In connection with his claim, the veteran was afforded a VA 
medical examination in May 1994.  The examination report is 
negative for complaints or findings of chronic fatigue 
syndrome, an eye disability, gastroesophageal reflux 
disorder, or a psychiatric disorder, including PTSD.  
Physical examination revealed that the veteran's eyes were 
normal, with full extraocular movement and visual fields.  
The veteran reported slight tenderness to deep palpation in 
the mid epigastrium. 

In June 2001, the veteran submitted another application for 
VA compensation benefits, seeking service connection for 
various symptoms and disabilities, including fatigue, nausea, 
unspecified eye problems, and PTSD.

In connection with his claim, the RO obtained VA clinical 
records, dated from March to November 2001.  In pertinent 
part, these records show that in March 2001, the veteran's 
complaints included acid reflux, allergies, aches and pains 
of the joints and muscles, eye strain with dryness and 
burning, and fatigue.  He denied psychiatric symptoms.  He 
indicated that he was employed in the lawn care and 
landscaping field.  The initial assessments included complete 
group of gulf war symptoms.  

In August 2001, the veteran complained of an epigastric 
fullness sensation.  He denied dysphagia or odynophagia.  He 
indicated that he had a good appetite.  The impressions 
included dyspepsia and gastroesophageal reflux disease.  In 
November 2001, the veteran complained of chronic stable 
fatigue and diffuse arthralgia without specific diagnosis or 
treatment.  He claimed that his symptoms had begun in 1993 or 
1994.  He stated that although he slept well for 8 or 9 hours 
nightly, he awoke feeling tired.  He claimed that he 
intermittently forgot events and directions.  He also 
complained of daily heartburn.  He denied depression.  
Physical examination revealed that the pupils were equal, 
round, and reactive to light and accommodation.  The 
veteran's abdomen was normal, with no masses.  The 
assessments included chronic fatigue syndrome, possibly 
related to gulf war illness, mild to moderate at present with 
myalgias/arthralgia and nonspecific gastrointestinal and 
memory symptoms.  Also diagnosed was gastroesophageal reflux 
disease.  

The veteran was afforded a VA medical examination in April 
2002.  At that time, his complaints included generalized 
muscle aches and weakness, nausea and fatigue after any type 
of strenuous work or exercise, and short term memory loss.  
He also reported twitching of the eyes for short periods.  
The examiner indicated that the veteran met the criteria for 
a diagnosis of chronic fatigue syndrome.  The veteran claimed 
that he was restricted from doing anything for 5 to 6 hours 
daily out of 24.  When asked if these were incapacitating 
episodes requiring bed rest and treatment by a physician, the 
veteran claimed that he usually went to bed and rested but 
acknowledged that he did not go to the doctor very often.  He 
indicated that the only treatment he used for chronic fatigue 
syndrome was a multivitamin.  

With respect to his gastrointestinal complaints, the veteran 
indicated that he had problems with heartburn and 
indigestion.  He indicated that he also had a feeling that 
solids and liquids did not pass into his stomach.  After 
examining the veteran and reviewing his medical records, the 
diagnoses included chronic fatigue syndrome, gastroesophageal 
reflux disorder, and chronic joint pain.  The examiner 
indicated that the latter diagnosis was more related to the 
chronic fatigue syndrome as there was no specific abnormality 
of the joints evident on examination.  

At a VA eye examination in April 2002, the veteran claimed 
that he had a history of chronic redness and dryness in the 
eyes.  Examination showed that his uncorrected visual acuity 
was 20/20, bilaterally.  Extraocular movement was full.  Slit 
lens examination was quiet.  The veteran's pupils were noted 
to be equal, round, and reactive to light and accommodation.  
Dilated fundus examination was also normal.  The assessments 
were dry eye, for which lubricants were recommended, and 
emmetropia, i.e. normal eyes with no refractive error.  It 
was noted, however, that reading glasses could be worn as 
needed.

II.  Service connection Claims-Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002).

Where a veteran served continuously for 90 days or more and 
certain chronic diseases, including a psychosis, become 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Moreover, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the applicable criteria; (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; (3) and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004); Anglin v. West, 11 
Vet. App. 361, 367 (1998).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In some circumstances, however, service connection for 
chronic, undiagnosed illness arising from service in 
Southwest Asia during the Persian Gulf War may be compensated 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest in service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (2) by history, 
physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 
(2004).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990) (holding that a veteran 
need only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail).

III.  Service connection Claims-Analysis

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he served in the Southwest Asia 
theater of operations from August to October 1993.  Based on 
this evidence, and for purposes of analysis under 38 C.F.R. § 
3.317 (2004), the Board finds that the veteran had active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War.

Gastroesophageal reflux disorder

As set forth above, the veteran's service medical records are 
negative for complaints or findings of gastroesophageal 
reflux disease.  Likewise, when he submitted his original 
application for compensation benefits in September 1992, his 
application was silent for mention of gastroesophageal reflux 
disease.  A May 1994 VA medical examination report is also 
negative for complaints or findings of gastroesophageal 
reflux disease.  

In fact, the first notation of gastroesophageal reflux 
disease is in August 2001, approximately eight years after 
the veteran's separation from service.  There is no 
indication in the evidence of record that any medical 
professional has related the veteran's gastroesophageal 
reflux disease to his active service, any incident therein, 
or any service-connected disability.  Likewise, the record 
contains no indication that the veteran has had continuous 
gastroesophageal reflux symptoms since his separation from 
service.  See Mense v. Derwinski, 1 Vet. App. 354 (1991).  In 
view of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for gastroesophageal reflux disease on a direct basis.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

The Board has also considered whether service connection for 
gastroesophageal reflux disease may be presumptively 
established under 38 U.S.C.A. § 1117 and 38 .C.F.R. § 3.317.  
In that regard, the record contains an August 2001 VA 
clinical record noting that the veteran's chronic fatigue 
syndrome was manifested by symptoms which included 
nonspecific gastrointestinal and memory complaints.  The 
examiner, however, also diagnosed gastroesophageal reflux 
disease.  Thus, although some of the veteran's claimed 
symptoms may be part and parcel of his service-connected 
chronic fatigue symptoms, the record shows that the remainder 
of his complaints have been attributed to a known cause 
(gastroesophageal reflux disease),  Thus, service connection 
for gastroesophageal reflux disease is not warranted under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Thus, lacking probative evidence of gastroesophageal reflux 
disease in service, for many years thereafter, or probative 
evidence which relates the current gastroesophageal reflux 
disease to the veteran's period of service, any incident 
therein, any service-connected disability, or any undiagnosed 
illness, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim of service 
connection for gastroesophageal reflux disease.  

PTSD

The veteran has also submitted a claim of service connection 
for PTSD.  Applying the facts in this case to the criteria 
set forth above, the Board finds that the weight of the 
probative evidence of record is against a finding that the 
veteran currently has PTSD.  As a result, service connection 
for this disability must be denied.  In that regard, the 
Board notes that the medical evidence of record contains no 
diagnoses of PTSD, nor did the veteran respond to the RO's 
request for evidence of a current diagnosis of PTSD or in-
service stressors.  

Although the veteran has submitted no specific evidence or 
argument in support of this claim, the veteran's filing a 
claim of service connection for PTSD constitutes an 
allegation that he currently has PTSD.  As a layman, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis of current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his 
argument is not probative evidence that he has PTSD.

The Court has noted that Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131.  Absent proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  As the record contains no 
indication that the veteran currently has PTSD, the Board 
finds that his claim of service connection for this 
disability must be denied.

IV.  Increased rating claim-Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2003).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Chronic Fatigue Syndrome

Pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6354, 
pertaining to chronic fatigue syndrome, a 20 percent 
disability rating is assigned where the disability is 
manifested by debilitating fatigue and cognitive impairments 
(such as inability to concentrate, forgetfulness, or 
confusion) which are nearly constant and restrict routine 
daily activities by less than 25 percent of the pre-illness 
level, or which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  

A 40 percent disability rating is warranted where chronic 
fatigue syndrome is manifested by debilitating fatigue, 
cognitive impairments, or other impairments such as inability 
to concentrate, forgetfulness, confusion, or a combination of 
other signs and symptoms, which are nearly constant and 
restrict routine daily activities to 50 to 75 percent of the 
pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least four but less than six 
weeks total per year.  

A 60 percent rating is assigned for symptoms which are nearly 
constant and restrict routine daily activities to less than 
50 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year.  A 100 percent rating requires 
symptoms that are nearly constant and so severe as to 
restrict routine daily activities almost completely and which 
may occasionally preclude self-care.  38 C.F.R. § 4.88b, 
Diagnostic Code 6354.

For the purpose of evaluating this disability, the condition 
will be considered incapacitating only while it requires bed 
rest and treatment by a physician.  38 C.F.R. § 4.88b, 
Diagnostic Code 6354, Note.

Applying the criteria set forth above to the facts in this 
case, the Board finds that the preponderance of the evidence 
is against an initial evaluation in excess of 20 percent for 
chronic fatigue syndrome.  As noted, to warrant a rating in 
excess of 20 percent, the evidence must show that the 
veteran's disability is manifested by symptoms approximating 
debilitating fatigue, cognitive impairments, or other 
impairments such as inability to concentrate, forgetfulness, 
confusion, or a combination of other signs and symptoms, 
which are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or; 
which wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks total per year.  

In this case, the record contains no evidence that the 
veteran experiences periods of incapacitation due to chronic 
fatigue at least four but less than six weeks total per year.  
In fact, the record contains medical evidence showing that 
since his separation from service in 1993, the veteran has 
sought treatment only twice for chronic fatigue symptoms.  
Indeed, at his April 2002 VA medical examination, the veteran 
acknowledged that he did not go to the doctor very often and 
indicated that the only medical treatment he used for chronic 
fatigue syndrome was a multivitamin.  

In addition, the Board notes that the record does not show, 
nor does the veteran contend, that his chronic fatigue 
syndrome is manifested by nearly constant symptoms such as 
debilitating fatigue which restrict routine daily activities 
to 50 to 75 percent of the pre-illness level.  He reported at 
the April 2002 VA medical examination that he had symptoms 
such as migratory joint pains and fatigue which restricted 
him from doing anything for 5 to 6 hours daily out of 24.  
The veteran, however, is apparently employed in the lawn care 
and landscaping field and there is no indication that he has 
lost any time from work as a result of his service-connected 
disability, nor does he so contend.  In fact, when he was 
seen in November 2001, the examiner concluded that the 
veteran's chronic fatigue symptoms was mild to moderate.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected chronic fatigue syndrome has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
never been hospitalized for treatment of his disability.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's chronic fatigue syndrome is appropriately 
compensated by the currently assigned schedular rating.  

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 20 percent for chronic 
fatigue syndrome.  The benefit of the doubt doctrine is not 
for application because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to an initial rating in excess of 20 percent for 
chronic fatigue syndrome is denied.  


REMAND

The veteran has also submitted a claim of service connection 
for an eye disability.  Essentially, he contends that he has 
a history of chronic ocular redness and dryness, which he 
attributes to his service in the Persian Gulf.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2004).  

In this case, the veteran's service medical records are 
entirely negative for any indication of an eye disorder.  
Moreover, when the veteran was examined by VA in April 2002, 
the examiner diagnosed emmetropia, meaning a normal 
refractive condition of the eye.  The record does not 
otherwise contain competent medical evidence of a current 
right eye disability.  

Nonetheless, the examiner also noted that the veteran had 
dryness of the eyes.  In light of the veteran's service in 
the Southwest Asia theater of operations, an additional 
examination is necessary in order adjudicate the veteran's 
claim under 38 C.F.R. § 3.317 (2004).  

Thus, this matter is remanded for the following:  

1.  The veteran should be afforded a VA 
eye examination to determine the nature 
and etiology of his claimed eye symptoms.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should be requested to delineate 
the veteran's claimed eye symptoms, and 
comment whether there is any objective 
evidence that the veteran suffers from 
such symptoms.  If so, the examiner 
should opine whether it is at least as 
likely as not that such symptoms are 
attributable to a known clinical 
diagnosis or whether such symptoms are 
due to an undiagnosed illness.

2.   The RO should then review the issue 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
any representative should be provided 
with an appropriate supplemental 
statement of the case, and given the 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


